ON PETITION FOR REHEARING.
A rehearing and reargument is requested in this case by respondent upon the ground that our decision was made upon “a misapprehension of the facts adduced in evidence and considered by the trial rourt.” The petition is accompanied by a written stipulation signed by counsel for both parties to the effect that an assessment was in fact made for the year i8q8, and that evidence of that fact was introduced at the trial in the District Court. The stipulation recites that the omission to include the same in the statement of case transmitted to this court was due to an oversight on the part of counsel for the appellant and respondent. Both parties request this court to consider the record as “amended and added to” so as to show the fact of the assessment, and also certain other facts, and ask us “to decide the said cause upon the merits as included in the entire record as so made ” Briefly stated, we are requested to do two things: First, to permit the introduction of evidence in this court originally,
*535(84 N. W. Rep. 369.)
which is not certified here by the trial court; secondly, to retry the case upon the record as so added to. Neither request can be granted. The records upon which this court acts in the exercise of its appellate jurisdiction are made by the District Court, and it does not lie within the power of counsel or of this court to alter such records. The language of the Supreme Court of Nebraska in Hoagland v. VanEtten, 43 N. W. Rep. 422, is directly applicable. The court said: “The duty of settling bills of exception is imposed on the judge of the District Court before whom the cause was tried, and the Supreme Court must accept the bill certified to as correct. This court, in the exercise of its appellate jurisdiction, can take no action looking towards a coirection of bills of exception wherein mistakes of the kind referred to in this motion and affidavit are alleged to have occurred. That duty devolves upon the judge of the District Court.” In Thuet v. Strong, 7 N. D. 566, 75 N. W. Rep. 922, this court held “that the action of the court with respect to a review of a case cannot be controlled by counsel who, in a given case, see fit to ignore the statute and rules of court governing the settlement of statements of the case and the preparation of abstracts.” Upon a proper showing and a timely application this court will transmit records to the District Court for correction. As was said in Baumer v. French, 8 N. D. 319, 79 N. W. Rep. 340, “Under certain circumstances the practice of sending down a record for amendment is entirely proper.” See Moore v. Booker, 4 N. D. 543, 62 N. W. Rep. 607, and court rule 33 (74 N. W. Rep. xii). But the right to have the record sent back is not an absolute one. In Coulter v. Railway Co., 5 N. D. 568, 67 N. W. Rep. 1046, the court, speaking through Corliss, J., said that: “After a case has been submitted to this court on the merits, and the work of investigation has commenced, parties will not be allowed the privilege of amending the record, except on condition of making a very satisfactory showing; and that showing must be made in this court, and this court will in all such cases determine whether, under the circumstances, the record should go back for correction.” In this case we do not have occasion to decide whether, in any case, such correction can be made after decision filed. No request is made to remand the record to the District Court, where this power to correct alone exists. Respondent is content with asking an amendment at the hands of this court. This, of course, cannot be granted, and the petition for a rehearing must therefore be denied.
The real purpose of the request for a reargument and amendment of the record is to secure a decision on such questions as shall be decisive of the liability of some 1,300 other policy-holders in the defunct insurance compare Such a result, we can readily see, would be highly advantageous to respondent in his further duties, as receiver. The questions involved, however, are of such importance that we cannot, with proprietv, enter on a discussion thereof until they arise in an orderly and regular way.